DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/26/2022 with respect to the limitations added to claims 1 and 17 have been fully considered but they are not persuasive in view of Flitsch as shown below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 20160349183 A1) in view of Flitsch (US 20170086676 A1) and Yang (US 20150145405 A1).
With regards to claims 1 and 17, Lai discloses a spectrometer comprising: a first base substrate 101; a second base substrate 123 opposite to the first base substrate; a detection channel 113 between the first base substrate and the second base substrate and configured to accommodate or pass a liquid 117 to be detected; and a sensor layer 105. 
Lai does not explicitly teach a quantum dot light emitting layer on a side of the first base substrate that is close to the second base substrate, and including a plurality of quantum dot light emitting units, wherein an orthogonal projection of the plurality of quantum dot light emitting units on the first substrate falls within an orthogonal projection of the detection channel on the first substrate; 
and a black matrix on the side of the first base substrate that is close to the second base substrate, and configured to separate the plurality of quantum dot light emitting units; 
wherein the sensor layer, includes a plurality of sensors in one-to-one correspondence with the plurality of quantum dot light emitting units. 
Flitsch teaches a spectrometer comprising a quantum dot light emitting layer 1110 disposed on one side of a channel 1102 and a sensor layer 1120 on an opposing side of said channel [0109] (Figs. 11A-11C), wherein an orthogonal projection of the plurality of quantum dot light emitting units falls within an orthogonal projection of the detection channel (Figs. 11A-11C), and further wherein quantum dot emitters are provided since the quantum-dot manufacturing process may be tuned to different sizes and materials a nearly arbitrary amount of frequencies may be tuned for the spectral response from a type of QD [0008]. Therefore, it may be easy to create spectrometers comprising hundreds of unique and tuned spectral filters to create the perspective of broadband spectroscopy [0008]. 
Yang teaches a quantum dot array wherein a black matrix is provided to isolate neighboring quantum dots to prevent interference [0033]. In view of the recited benefits, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lai with the claimed configuration. 
In addition, further modifying Lai such that the sensor layer includes a plurality of sensors in one-to-one correspondence with the plurality of quantum dot light emitting units would have been known and considered obvious in view of improving accuracy.
With regards to claim 2, Yang does not teach the claimed configuration. However, to sufficiently prevent light leakage, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Wang with a grid or lattice patterned black matrix with walls high enough to limit crosstalk.
With regards to claim 5, Lai does not teach the claimed configuration. However, Flitsch teaches it was known that the quantum-dot manufacturing process may be tuned to different sizes and materials so that a nearly arbitrary amount of frequencies may be tuned for the spectral response from a type of QD [0008]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lai with the claimed configuration in view of the recited benefit.
With regards to claims 6 and 7, Wang discloses the claimed invention comprising a plurality of sensors in one-to-one correspondence with the plurality of quantum dot light emitting units [0032] (each quantum dot colloid unit corresponds to a photosensitive surface 6) but does not specify the claimed sensor layer and orthogonal projection of the sensor layer. Nevertheless, such a configuration would have been known and considered obvious in order to improve optical communication between the sensor layer and the QD emitting layer.
With regards to claim 8-12, Flitsch discloses further comprising a light source portion configured to provide excitation light irradiated onto the quantum dot light emitting layer to excite the quantum dot light emitting layer to emit light [0111], but does not specify the configurations of claims 8-12. Nevertheless, such configurations were generally known and would have been considered a matter of routine design choice depending upon the particular needs of the invention. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Flitsch with the claimed configurations 1n order to efficiently couple excitation light to the QD array.
With regards to claims 18-20, Lai discloses the claimed invention according to the claims above but does not teach the specific fabrication steps. However, it is noted that such steps were generally known in the manufacture of QD array layers. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Wang with the claimed steps to arrive at the invention of claims 18 and 20.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Flitsch, Yang, and Shin (KR 20160111142 A).
With regards to claim 3, Lai does not specify the claimed protective layer. Shin teaches a device comprising a quantum dot (QD) array comprising a protective layer 271 to prevent deterioration due to external air and/or moisture. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lai with the claimed protective layer.
With regards to claim 4, Lai teaches the invention according to claim 3, but does not teach the claimed sizes. However, those skilled in the art appreciate that the claimed configuration would have been known and considered obvious in view of optimizing quantum dot isolation and environmental protection.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Flitsch, Yang, and Cai (US 20160218141 A1).
With regards to claims 13-15, Lai does not teach the claimed electrodes and corresponding configuration. Nevertheless, those skilled in the art appreciate that QDs can generally be excited either optically or electrically. For example, Cat teaches that by inputting different voltages into the electrodes, the quantum dots can be excited to emit light [0036]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lai with the claimed configurations in order to provide wither independently controlled QDs or QDs capable of emitting light at different intensities, as taught by Cai.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884